Citation Nr: 9927586	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  A notice of disagreement was received in October 
1995, and a statement of the case was issued in December 
1995.  A substantive appeal was received in February 1996.  
In October 1997, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The record now includes credible supporting evidence of 
inservice stressors together with medical evidence which 
effectively shows a relationship between such inservice 
stressors and the veteran's PTSD. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant facts have been 
properly developed.  Although it is not entirely clear from 
the record that various post-service medical records reported 
by the veteran have been located, in view of the following 
decision, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran argues that he was exposed various stressors 
while serving as a military policeman in the Republic of 
Vietnam, and that he has PTSD as a result. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In adjudicating a 
claim for service connection for PTSD, the Board is required 
to evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f); 64 
FR 32808, June 18, 1999.  A combat-related stressor may be 
conclusively shown by service department evidence that the 
veteran engaged in combat, or by evidence of receipt of a 
combat citation, absent evidence to the contrary.  Id; see 
also 38 U.S.C.A. § 1154(b).  The evidence necessary to 
establish the incurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

The veteran has asserted that he suffers from PTSD related to 
his service in Vietnam.  Specifically, in written statements, 
and during his hearing, held in August 1996, he contends that 
he has PTSD as the result of exposure to life-threatening 
events "on a daily basis," to include mortar attacks.  He 
also states that he guarded prisoners and convoys, 
investigated crimes, and that he was "frequently" exposed 
to wounded and dead bodies.  He states he volunteered as a 
door gunner and/or assistant on helicopters flying medical 
evacuations two to three times a week.  In particular, he 
states that he saw a Korean soldier who was riding in his 
jeep shoot into a bus full of civilians.  He also states that 
a friend of his whom he identified as "Gary Earnest," was 
killed.  He states that he did not actually witness the 
death, but that he heard about it sometime near the end of 
his tour in December 1967, or (in a letter received in March 
1999) possibly after he had arrived back in the United 
States.

The Board notes that in September 1995, the RO denied the 
veteran's PTSD claim, in part, after finding that there was 
no evidence of a verified stressor. 

The veteran's DA Form 20 indicates that he served in Vietnam 
from January 1967 to January 1968.  While in Vietnam, he was 
assigned to Company A, 504th Military Police (MP) Battalion.  
His primary military occupational specialty (MOS) was that of 
military policeman.  The veteran's DD Form 214 shows that the 
veteran's awards include the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal. 

As a result of the Board's October 1997 remand, information 
regarding the history of the veteran's unit during 1967 was 
obtained.  Moreover, the death of a serviceman by the name of 
Gary Earnest was also verified.  In reviewing the history of 
the veteran's unit, the Board observes that various 
operations reported by the veteran are documented, including 
escorting convoys, prisoner of war evacuation, and guard duty 
in support of other units.  The unit history also provides 
information as to a number of Purple Heart decorations being 
awarded, thus showing that certain member of the veteran's 
unit were certainly involved in combat.  Unfortunately, no 
specific incidents directly involving the veteran have been 
verified.  Nevertheless, the Board is left with the 
impression that the veteran's statements regarding his 
claimed stressful experiences are to some degree supported by 
the unit history.  In other words, in view of the unit 
history, the veteran's statements do not seem entirely 
unrealistic.  

With regard to the death of Gary Earnest, the veteran has 
testified that he knew this individual who was with the 1st 
Cavalry.  Evidence of record shows that this individual was 
killed in June 1967 which is during the veteran's tour in 
Vietnam, but that he was with the 1st Infantry.  

At any rate, while noting some of the inconsistencies, after 
carefully weighing the evidence, the Board believes that at 
least certain of the claimed stressors have been sufficiently 
verified.  While not conclusive, the information obtained 
regarding the history of the veteran's unit does support the 
veteran's assertions regarding his experiences to some 
degree, at least to the extent that his claimed stressors 
were certainly in keeping with the function and activities of 
his unit during the period he served in Vietnam.  

The claims file contains several diagnoses of PTSD, to 
include the diagnoses in VA PTSD examination reports, dated 
in October 1995 and April 1996.  Notably, the veteran did not 
relate any information to the examiners regard his learning 
of the death of Gary Earnest.  However, it does appear that 
the diagnoses of PTSD were nevertheless made in connection 
with the veteran's assertions regarding being shot at, seeing 
wounded and killed personnel, etc.  As such, the Board finds 
that the diagnoses of PTSD were based on the stressors which 
have been verified.  Under the circumstances, the Board must 
conclude that entitlement to service connection for PTSD is 
warranted in this case.  In making this determination, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is warranted.  To 
this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


